t c summary opinion united_states tax_court joseph e and cecilia a morrissey petitioners v commissioner of internal revenue respondent docket no 12068-06s filed date joseph e and cecilia a morrissey pro sese randall preheim for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest whole dollar any other court and this opinion shall not be treated as precedent for any other case petitioners petitioned the court to redetermine internal_revenue_service irs determinations relating to their federal income taxes for taxable_year sec_2001 sec_2002 and the years at issue the irs determined the following year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number after concessions the issues for decision are whether petitioners were engaged in an activity for profit and thus whether dollar_figure reported as income on schedule c profit or loss from business and claimed schedule c deductions were proper are entitled to itemized_deductions in amounts greater than the irs allowed for each year in issue are entitled to a capital_loss deduction greater than the irs allowed for and are liable for an accuracy-related_penalty for each year in issue petitioners conceded that they are not entitled to the educator expense deduction claimed for and that they are not entitled to the gambling loss deduction claimed for respondent conceded that petitioners’ individual_retirement_account distribution is not taxable petitioners concede that their job expenses and miscellaneous deductions do not exceed the 2-percent floor imposed by sec_67 for any year in issue other concessions will be addressed in the discussion background the parties submitted a stipulation of facts with accompanying exhibits and we incorporate the stipulation and those exhibits by this reference petitioners were married to each other throughout the years at issue and they filed their taxes jointly using form_1040 u s individual_income_tax_return for each year they resided in colorado when they petitioned the court joseph e morrissey hereafter petitioner worked full time for the irs from to initially as a customer service representative and finally in a collections function the record does not reflect that the irs provided any specific tax_return preparation training to petitioner cecilia a morrissey hereafter mrs morrissey worked for at t in and and for comcast for part of in date mrs morrissey commenced work for the irs as a customer service representative the irs provided her with several months of training on form_1040 and schedule a itemized_deductions in order to certify her to answer taxpayer questions about those forms petitioner was also licensed as a real_estate agent in colorado during he received dollar_figure as payment for assisting two or three people to improve their credit scores so each might qualify for a mortgage to purchase real_estate petitioner did not have contracts for the sale of any real_estate he did not have listings for real_estate and he did not earn income or commissions from any real_estate transactions during any of the years in issue petitioner reported the following on schedule c for his purported business activity item gross_receipts or sales returns and allowances gross_income total expenses net_profit_or_loss dollar_figure -0- big_number big_number -0- -0- -0- dollar_figure big_number -0- dollar_figure big_number big_number big_number examples of business_expenses petitioner reported and included in total expenses on schedules c include payments to petitioners’ children to help petitioner with his computer claimed as advertising expenses funds given to petitioner’s brother claimed as bad_debt expense personal automobile insurance aaa membership and homeowners insurance claimed as business_expenses life_insurance premiums on policies covering both petitioners and the cost of a theft insurance_policy claimed as employee benefit programs home repairs and remodeling expenses following petitioner’s breaking a water pipe in his home and causing water damage expenses of traveling and staying a week in petitioners’ timeshare condominium in florida claimed as an expense relating to petitioner’s real_estate activity tickets for petitioners to attend concerts claimed as real_estate expenses interest_expenses for finance_charges on cash advances from petitioners’ credit_union and interest_paid on a life_insurance_policy loan also deducted on schedule a claimed as business_interest petitioners claimed the following deductions on schedule a for the years in issue deduction claimed medical and dental expenses taxes interest gifts to charity 1040x for job expenses and miscellaneous deductions subject_to floor miscellaneous deductions not subject_to floor total itemized_deductions dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number big_number -0- big_number big_number the irs issued a notice_of_deficiency on date determining deficiencies in petitioners’ income taxes for the years in issue the irs disallowed in full the deductions petitioners claimed for petitioner’s purported business activity determining that petitioner did not establish either that he conducted his activity for profit that the expenses were ordinary and necessary expenses or that he expended funds for the purposes reported on his schedules c petitioners submitted a form 1040x amended u s individual_income_tax_return in date to correct a dollar_figure overstatement of their charitable_contributions for this adjustment reduced their claimed contributions from dollar_figure to dollar_figure the irs accepted this adjustment and determined a deficiency relative to the smaller amount the irs also disallowed certain of petitioners’ claimed itemized_deductions as follows disallowed deduction sec_2002 medical and dental expenses taxe sec_1 interest gifts to charity after 1040x job expenses and miscellaneous deductions subject_to floor miscellaneous deductions not subject_to floor total disallowed deductions dollar_figure -0- dollar_figure dollar_figure big_number big_number big_number big_number big_number -0- big_number -0- big_number the amounts in parentheses represent amounts the irs allowed in excess of the amounts petitioners claimed as indicated petitioners conceded that they are not entitled to any deductions for job expenses or miscellaneous deductions in the notice_of_deficiency the irs explained that many of petitioners’ medical_expenses were not allowable and that petitioners’ deductible medical_expenses exceeded the 5-percent floor by dollar_figure in but did not exceed the floor for either or the irs disallowed petitioners’ claimed deduction for sales_tax paid when they purchased a car in but allowed additional deductions for taxes paid of dollar_figure and dollar_figure respectively for and the irs disallowed some of petitioners’ claimed interest_expense deductions and charitable_contribution deductions determining that petitioners did not substantiate that the amounts were paid or that the expenditures if incurred were properly deductible finally the irs determined that the dollar_figure miscellaneous deduction petitioners claimed in and described as lawyers was nondeductible because petitioners did not establish that the expense was an ordinary and necessary business_expense that it was paid or if paid that it was expended for the production_of_income the irs noted that if this dollar_figure was deductible then it was deductible as a miscellaneous itemized_deduction subject_to the sec_67 limitation and it was taxable when the amount was returned in for convenience additional findings_of_fact are combined with the discussion of each issue discussion i schedule c expenses the commissioner’s determinations are presumed correct and a taxpayer bears the burden of proving that a determination set forth in a notice_of_deficiency is incorrect see rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir although sec_7491 may shift the burden_of_proof to the commissioner that section is not applicable where as here a taxpayer has failed to satisfy the recordkeeping and substantiation requirements of the code see sec_7491 and b sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business an ordinary_expense is one that is common and acceptable in the particular business welch v helvering supra pincite a necessary expense is an expense that is appropriate and helpful in carrying on the trade_or_business 82_tc_538 sec_183 provides generally that in the case of an individual no deduction attributable to an activity which is not engaged in for profit is allowed except as provided in sec_183 sec_183 allows those deductions which would be allowable without regard to whether the activity is engaged in for profit sec_183 allows a deduction equal to the amount of the deductions that would be allowable for the taxable_year if the activity were engaged in for profit but only to the extent the gross_income derived from the activity exceeds the deductions allowable under sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 for expenses related to a taxpayer’s carrying_on_a_trade_or_business and under sec_212 and for expenses_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the test for determining whether an activity is engaged in for profit is whether the individual is engaged in the activity with the actual and honest objective of making a profit see 78_tc_642 affd without published opinion 702_f2d_1205 d c cir 78_tc_471 affd 722_f2d_695 11th cir 72_tc_28 although a taxpayer need not have a reasonable expectation of earning a profit he must have entered into or continued the activity with a bona_fide objective of doing so see 94_tc_41 91_tc_371 85_tc_557 dreicer v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs p rofit in this context means economic profit independent of tax savings see 889_f2d_1548 6th cir affg tcmemo_1988_310 91_tc_686 affd 893_f2d_656 4th cir 86_tc_1284 whether a taxpayer engages in an activity with the requisite profit objective is a question of fact to be resolved on a consideration of all the facts and circumstances in the record see 77_tc_1326 allen v commissioner supra sec_1_183-2 income_tax regs a taxpayer bears the burden of proving that he engaged in the subject activity with the requisite profit objective and greater weight is given to objective facts than to his mere statement of intent see rule a 78_tc_659 68_tc_696 sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs lists the following factors relevant to determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity an expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation involved these factors are not exclusive and no single factor or number of factors is conclusive in determining whether an activity is engaged in for profit see dreicer v commissioner supra pincite vandeyacht v commissioner tcmemo_1994_148 sec_1_183-2 income_tax regs petitioner provided very little information about the conduct of his purported business activity he apparently provided assistance to a few individuals to improve their credit scores and received dollar_figure for this service in petitioner described his expenses and asserted that he had one or two clients for whom he had worked on real_estate purchases in the past other than this brief description petitioner did not provide any information on the manner in which he conducted his purported business activity petitioner did not introduce any books_and_records to demonstrate that he conducted this activity in a businesslike manner petitioner has held a real_estate license since but he did not provide any information about his or any adviser’s qualifications or expertise in running a petitioner introduced a preprinted form contract titled contract to buy and sell real_estate residential however the contract is incomplete it appears to have been filled out by petitioner and it does not bear either his purported client’s signature or his purported client’s initials on the spaces provided for the client to initial each page of the agreement this document does not show that petitioner was actively involved in any real_estate transactions during the years in issue business he testified that he worked for the irs full time and sold real_estate part time petitioner did not hold any assets related to this activity that he expected would appreciate and he did not introduce any evidence that he ever successfully ran a profitable business venture for the years in issue petitioner claimed expenses totaling dollar_figure while reporting a total of dollar_figure in gross_receipts as a result of the losses claimed petitioners have substantially reduced the tax_liabilities resulting from their wages there is no indication in the record whether petitioner’s activity was recreational or pursued for pleasure considering these factors petitioner’s vague testimony about his activities and the personal nature of the deductions claimed on schedules c we conclude that petitioner did not pursue his activity with an actual and honest objective of making a profit see dreicer v commissioner supra we sustain the disallowance of petitioners’ claimed business deductions for each year in issue since petitioner was not engaged in a busine sec_5 the irs approved petitioner’s request to work outside the irs as a sales associate in and his request to work as a real_estate agent in the record also indicates that petitioner sold a piece of property in on commission for a relative and that he had no sales during any of the years in issue activity we also sustain respondent’s determination that the dollar_figure reported as income in was not taxable_income ii itemized_deductions a medical and dental expenses sec_213 provides there shall be allowed as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse or a dependent as defined in sec_152 to the extent that such expenses exceed percent of adjusted_gross_income sec_213 provides in relevant part the term medical_care means amounts paid-- a for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body b for transportation primarily for and essential to medical_care referred to in subparagraph a an expenditure that is merely beneficial to the general health of an individual is not an expenditure for medical_care sec_1_213-1 income_tax regs petitioner improperly reported dollar_figure in returns or allowances on his schedule c for he explained that this amount represented the receipt of dollar_figure petitioner testified that he paid dollar_figure to a lawyer in and that the lawyer paid this amount back to petitioner in petitioner did not explain how the social_security dispute for which he retained this attorney related to his purported real_estate activity furthermore petitioner has not identified or substantiated any expenses that would be allowable without regard to whether he conducted his real_estate activity for profit see sec_183 to substantiate medical and dental expenses a taxpayer must furnish the name and address of each payee the amount of the expense and the date paid if requested by the commissioner a taxpayer must furnish an itemized invoice from the payee that identifies the patient the type of service rendered the specific purpose of the expense the amount_paid the date paid and any other information the commissioner deems necessary see sec_1_213-1 income_tax regs see also davis v commissioner tcmemo_2006_272 cotton v commissioner tcmemo_2000_333 if a taxpayer establishes that deductible expenses were incurred but has not established the exact amounts the court may estimate the amounts allowable in some circumstances the cohan_rule see 39_f2d_540 2d cir the court can estimate the amount of a deductible expense only when the taxpayer provides evidence sufficient to establish a rational basis for making the estimate 85_tc_731 where a taxpayer fails to provide adequate evidence of his expenses the court may uphold the commissioner’s determination denying the deduction for medical and dental expenses see davis v commissioner supra citing hunter v commissioner tcmemo_2000_249 and nwachukwu v commissioner t c memo congress overrode the cohan_rule with sec_274 which requires strict substantiation for certain categories of expenses in the absence of evidence demonstrating the exact amounts of those expenses deductions are to be disallowed entirely 50_tc_823 affd per curiam 412_f2d_201 2d cir expenses subject_to sec_274 include expenses for listed_property such as passenger automobiles sec_274 sec_280f before trial the parties agreed that for petitioners were entitled to deduct claimed medical_expenses with the exception of prescription expenses claimed for their adult son and medical transportation_expenses at trial petitioners conceded the disputed prescription expenses for their son and testified to making trips to the pharmacy in driving miles round trip each time and to making trips to their doctor pincite miles per trip the standard mileage rate for medical transportation wa sec_12 cents per mile for revproc_2000_48 sec claimed medical_expenses are deductible only to the extent they exceed percent of a taxpayer’s adjusted_gross_income sec_213 the expenses discussed herein reflect medical_expenses petitioners claimed before the application of the percent floor the rates for and were cents per mile and cents per mile respectively revproc_2001_54 sec 2001_2_cb_530 revproc_2002_61 sec 2002_2_cb_616 2000_2_cb_570 petitioners claimed dollar_figure in medical mileage expenses which would represent big_number miles driven for medical purposes in petitioners testified to driving approximately miles in for medical purposes but did not explain the discrepancy between the deduction claimed and the miles driven furthermore sec_274 and sec_280f impose strict substantiation requirements on deductions for passenger_automobile expenses petitioners did not introduce any evidence to support their claimed medical transportation_expenses we may not estimate these expenses and we sustain the disallowance of this item petitioners are not entitled to claim any medical_expenses for beyond the dollar_figure which the parties stipulated petitioners claimed itemized medical_expenses of dollar_figure on their return for and claimed increased medical_expenses of dollar_figure before trial the parties stipulated that petitioners substantiated the dollar_figure except for dollar_figure for a bed dollar_figure for expenditures at walgreens for their adult son and dollar_figure for medical transportation petitioners did not offer testimony or other evidence related to medical transportation_expenses for and we for petitioners’ substantiated medical_expenses exceed the 5-percent floor of sec_213 and the amount in excess of that floor is allowable as a deduction sustain the disallowance of this item for the reasons discussed above respondent agrees that petitioners paid dollar_figure for an adjustable bed they purchased in but he argues that this expense is not deductible as an expenditure for medical_care because petitioners purchased the bed for their general health petitioner referred to a letter from a doctor stating that petitioners’ purchase of an adjustable bed was justified by his rheumatoid arthritis and he referenced a sleep study performed on himdollar_figure mrs morrissey explained that the bed provided adjustments that alleviated her sleep apnea however she did not assert either that she was diagnosed with sleep apnea or that they purchased the bed in on the instruction of her physician we conclude that petitioners have not shown that they purchased the bed in for their medical_care rather than for their general health see sec_1_213-1 income_tax regs we sustain the determination as to the cost of the bed petitioners’ son wa sec_21 years old and attended metro state college in petitioner testified that deducting expenses of items purchased at walgreens for their son was appropriate because petitioners were supporting their son while he was in at trial petitioners did not introduce into evidence either the letter from the doctor or the report of the sleep study but respondent noted that the doctor’s letter was written in and that the sleep study was conducted in school sec_213 allows a deduction for medical_expenses of the taxpayer his spouse and his dependents sec_151 and sec_152 define a dependent to include a taxpayer’s child under the age of or a child who is a student under the age of over half of whose support was received from the taxpayer petitioners did not show that their son was their dependent for or any year in issue and they did not claim their son as a dependent on any of the tax returns at issue we sustain the disallowance of this item petitioners are not entitled to claim any medical_expenses for beyond the dollar_figure which the parties stipulateddollar_figure for petitioners claimed they paid dollar_figure in medical and dental expenses at trial they asserted their expenditures were dollar_figure of this amount the parties dispute two items medical transportation of dollar_figure and chiropractic services of dollar_figure petitioners did not introduce testimony or other evidence supporting their medical transportation_expenses in accordingly we sustain that determination for the reasons discussed above petitioners’ substantiated medical_expenses for are less than the 5-percent floor imposed by sec_213 accordingly they are not entitled to any medical_expense_deduction for petitioner testified that the dollar_figure for chiropractic services was for services provided to mrs morrissey in mrs morrissey did not testify about any chiropractic services petitioners did not introduce evidence of the name and address of the service provider the dates of service or the amounts paid for any visits see sec_1_213-1 income_tax regs we sustain the disallowance of this item petitioners are not entitled to claim any medical_expenses for beyond the dollar_figure which the parties stipulateddollar_figure b taxes in the notice_of_deficiency the irs allowed greater deductions for taxes than petitioners claimed for and for the parties dispute whether petitioners are entitled to deduct sales_tax paid when they purchased a car petitioner testified that he thought the sales_tax on that purchase was deductible along with state_and_local_income_taxes real_estate_taxes and personal_property_taxes state and local real_estate property taxes state_and_local_personal_property_taxes and state local and foreign_income_taxes are allowed as a deduction sec_164 and sec_164 in effect for taxable_year did not permit the petitioners’ substantiated medical_expenses for are less than the 5-percent floor imposed by sec_213 accordingly they are not entitled to any medical_expense_deduction for deduction of state_and_local_general_sales_taxes on personal purchases rather taxes paid in connection with the acquisition of property are treated as part of the cost of the acquired property sec_164 thus petitioners are not entitled to deduct the sales_tax paid when they purchased a car in c interest the parties dispute whether petitioners are entitled to deduct interest_expenses of dollar_figure in and dollar_figure in the disallowed interest in represents interest on a loan against a state farm life_insurance_policy petitioners argue that the irs allowed this deduction in and that it should be allowed for also each taxable_year stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a previous year auto club of mich v commissioner 353_us_180 55_tc_28 petitioners appear to argue that respondent is estopped from disallowing the claimed interest deductions equitable_estoppel is a judicial doctrine that precludes a party from denying his own acts or representations which induced another to act to his detriment 98_tc_695 it is well settled however that the commissioner cannot be for taxable years beginning after date and before date taxpayers could elect to deduct sales_taxes in lieu of state_and_local_income_taxes sec_164 estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 104_tc_13 affd 140_f3d_240 4th cir an exception exists only in the rare case where a taxpayer can prove he or she would suffer an unconscionable injury because of that reliance id pincite the following conditions must be satisfied before equitable_estoppel will be applied against the government a false representation or wrongful misleading silence by the party against whom the opposing party seeks to invoke the doctrine an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts reasonable reliance on the acts or statements of the one against whom estoppel is claimed and adverse effects of the acts or statement of the one against whom estoppel is claimed id petitioners have not demonstrated affirmative misconduct by respondent nor have they established the other elements necessary for equitable_estoppel to apply accordingly respondent is not estopped from disallowing the claimed interest deductions sec_163 provides that no deduction shall be allowed for personal_interest paid_or_accrued during the taxable_year sec_163 defines personal_interest as all interest allowable as a deduction other than six enumerated exceptions including interest on trade_or_business indebtedness investment_interest and qualified_residence_interest inter alia petitioners have not shown that the interest they paid in to state farm was anything other than personal_interest we conclude that any interest_paid on their life_insurance loan is not deductible see sec_163 on their return petitioners claimed a dollar_figure interest_expense_deduction for points paid during the refinancing of a home mortgage loan generally a cash_basis taxpayer must amortize prepaid_interest over the life of the loan sec_461 there is an exception for points paid in respect of any indebtedness incurred in connection with the purchase or improvement of and secured_by the principal_residence of the taxpayer sec_461 petitioners concede they are not entitled to deduct the entire amount in the irs disallowed dollar_figure of the dollar_figure petitioners claimed petitioners have not demonstrated any error in the irs’s determination for because petitioners paid points relating to a refinancing loan rather than to a loan for purchasing or improving their principal_residence we sustain the disallowance of this deduction d gifts to charity in the notice_of_deficiency the irs disallowed part of petitioners’ charitable_contribution_deduction for each year in issue in the amounts of dollar_figure dollar_figure and dollar_figure for and respectivelydollar_figure a taxpayer may deduct contributions or gifts made to qualifying organizations see sec_170 subject_to certain exceptions when property other than money is donated the amount of the contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs taxpayers must substantiate a charitable_contribution by at least one of the following a canceled check a receipt from the donee charitable_organization showing the name of the donee the date of the contribution and the amount of the contribution or in the absence of a canceled check or receipt from the donee charitable_organization other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1 170a- a income_tax regs petitioners’ only evidence relating to the charitable_contributions was vague testimony about differences of opinion over the value of noncash donations petitioners argued that an examiner from arizona could not properly value petitioners’ donations of cold weather clothing in colorado petitioners did the notice_of_deficiency recites that the irs disallowed dollar_figure of charitable_contributions for but the stipulation of facts indicates that the parties dispute petitioners’ entitlement to dollar_figure in charitable_contributions for we take this discrepancy as a concession by respondent not introduce any evidence indicating the fair_market_value of items donated identify any specific valuation errors by the irs nor introduce any evidence substantiating the disputed deductions we sustain the disallowance of the disputed charitable_contribution deductions petitioners are entitled to charitable_contribution deductions of dollar_figure for dollar_figure for and dollar_figure for the amounts the parties agreed to in the stipulation of facts e miscellaneous deductions not subject_to 2-percent limitation respondent disallowed the deduction petitioners claimed for a dollar_figure expense identified as lawyers for petitioner submitted a fee agreement that recites that his dollar_figure retainer would be depleted at a rate of dollar_figure per hour for an action described as overpayment of dib benefits the record indicates that petitioner sought a hearing to contest an administrative determination by the social_security administration ssa legal expenses may be deductible if the claim with respect to which the expense was incurred originated in a trade_or_business or in connection with an income-producing activity 372_us_39 petitioners have not introduced any evidence demonstrating that this expense is deductible under sec_162 or sec_212 or otherwise and was not a personal_expense rendered nondeductible by sec_262 furthermore petitioners repaid dollar_figure to the ssa in and claimed a deduction in that amount and the law firm returned the retainer in we are not convinced that petitioner’s payment in is deductible thus we sustain the disallowance of this deductiondollar_figure iii capital_loss deduction petitioners reported a capital_loss on the sale of general electric ge stock in but underreported the basis in that stock on their schedule d capital_gains_and_losses respondent concedes that petitioners are entitled to an additional long-term_capital_loss of dollar_figure the ge stock split 3-for-1 while petitioners owned the shares as noted see supra note in the law firm repaid the entire amount petitioner paid his attorney in apparently without reduction for any attorney time billed to petitioner’s account petitioner did not include the repayment in income for but rather improperly reported it as a return or allowance on his schedule c if we allowed a deduction for the payment in then the repayment would be income in however because we have determined that petitioner was not engaged in the activity for profit we have disallowed his claimed business loss for thus the repayment in is no longer part of his return this dollar_figure is now symmetrically treated deduction disallowed in as a personal family or living expense and repayment omitted from income in as a return of a nondeductible_expenditure petitioners’ purchase and sale transactions follow purchased shares purchase_price commission on purchase handling service fee sec fee petitioners’ basis sold shares dollar_figure gross sale proceeds commission on sale handling service fee sec fee petitioners’ amount_realized dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure the record reflects that petitioners’ basis in the stock was dollar_figure and that the amount_realized on the sale of the stock sales proceeds net of commissions and fees was dollar_figure sec_1001 provides that the loss on the sale of property is the excess of the adjusted_basis over the amount_realized on the sale accordingly petitioners had a net_loss of dollar_figure on this ge stock transaction petitioners reported a dollar_figure loss the difference is dollar_figure and petitioners are entitled to an additional long-term_capital_loss deduction of dollar_figure at trial respondent accepted petitioners’ computation of the long-term_capital_loss on this transaction petitioners subtracted dollar_figure from their dollar_figure basis in the ge stock and calculated a loss of dollar_figure which is dollar_figure greater than the loss petitioners initially reported hence the dollar_figure additional loss respondent conceded at trial the dollar_figure figure however appears to come from an information_return that does not properly reflect the amount petitioners realized from the sale of these shares expenses_incurred in selling property continued iv accuracy-related_penalties the irs determined a 20-percent penalty under sec_6662 for each year on the underpayment_of_tax resulting from petitioners’ disallowed real_estate activity losses and their disallowed itemized_deductions respondent asserts that the underpayment is attributable to negligence or disregard of rules or regulations see sec_6662 for the purpose of sec_6662 negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_6664 provides a defense if a taxpayer establishes that there was reasonable_cause for the underpayment and that he acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see also 116_tc_438 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs continued generally reduce the gain realized see eg 388_f2d_184 8th cir selling_expenses incurred in the sale of a capital_asset are treated as capital in nature and chargeable only against the capital proceeds thus the amount of commission and fees petitioners paid on the sale is properly subtracted from the sale proceeds to arrive at the amount_realized from the sale generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability including reliance on the advice of a tax_return_preparer respondent asserts that petitioners’ failure to investigate fully the propriety of their deductions indicates negligence and disregard of rules and regulations petitioner testified that he prepared the returns at issue petitioners did not rely on a paid preparer petitioners deducted numerous obviously personal expenses on the schedules c for petitioner’s purported real_estate activity they also claimed some itemized_deductions that they could not substantiate some that appear inflated and some to which they are not entitled petitioner prepared each of the returns at issue while working for the irs where he had access to expertise and research materials sufficient to answer any conceivable tax questiondollar_figure under these circumstances we are satisfied that the record indicates that petitioners were advised after the examination of their and returns not to continue claiming business_expenses for petitioner’s purported real_estate activity they were aware before filing their return that the irs had proposed to disallow their and business loss deductions as well as many of their claimed itemized_deductions as noted on their return petitioners claimed schedule c expenses and a deduction for an alleged loss from petitioner’s purported real_estate activity and they also claimed itemized_deductions for similar to those claimed for and petitioner agreed to retire from the irs in in exchange for the irs’s rescinding a proposed employment continued respondent has met his burden of production under sec_7491 to show that imposing the sec_6662 accuracy-related_penalties is appropriate petitioners have not shown that the positions they took on their tax returns for the years in issue were taken with reasonable_cause and in good_faith we are satisfied that petitioners disregarded applicable rules and regulations and acted negligently in filing their tax returns and we sustain the determination of the accuracy-related_penalty for each year in issue to reflect the foregoing decision will be entered under rule continued termination action against him the irs terminated mrs morrissey’s employment in on the grounds that she improperly filed her federal_income_tax return by improperly claiming schedule a and schedule c deductions
